Title: Enclosure: Gibson & Jefferson’s Account with Thomas Jefferson for Tobacco and Flour Sales, 30 April 1816
From: Gibson & Jefferson,Ligon, James,Gibson, Patrick
To: Jefferson, Thomas


            Sales of 10 Hhds Tobo Made on Account Thomas Jefferson Esqr
            
              
                1816
                
                
                
                
                
              
              
                March 15th 
                to Peter F Smith
                
                  
                  
                  sho
                  
                  
                
                1660. 152.
                1290
                
              
              
                
                
                1661. 150.
                1328
                
              
              
                
                
                1662. 156.
                1170
                 3788 @
                16.55 
                
                $626.91
              
              
                〃 
                to Wm Gilliat
                refused
                 224. 169.
                1235
                
              
              
                
                
                 225. 170.
                1130
                
              
              
                
                
                 231. 154.
                1220
                 3585 a
                15
                
                537.75
              
              
                〃 
                to J. M Warwick 
                passed
                1709. 142.
                1100
                
                16
                
                176. 
              
              
                28th 
                to Wm Muir
                
                refused Seab:
                 170. 137.
                1228
                 Stemd
                14.90 
                
                182.97
              
              
                〃 
                to ditto
                 171.1450.
                1300
                
              
              
                
                
                 172.1200.
                1050
                 2350 a
                13.95 
                
                327.82
              
              
                
                
                
                
                
                
                
                $1851.45
              
              
                charges
                
              
              
                
                
                  Inspection & Extra Coope 10 Hhds 6$ toll $4.17
                
                
                
                10.17
                
              
              
                
                
                  draye $2.17 Cryer 50 Cents p Hhd $5
                
                
                
                 7.17
                
              
              
                
                
                  Comn on $1851.45 at 2½ pCent
                
                
                
                46.27
                 
                
                63.61
              
              
                
                nt proceeds 10 Hhds Tobo
                
                
                
                $1787.84
              
              
                
                  Sales of 265 Barrels flour made on Acct Thomas Jefferson
                
                
              
              
                1816
                
                
              
              
                April 8th 
                to William H Hubbard a 60d/.
                138 Bbls Superfine
                6
                 $828.
                
              
              
                24th 
                to Smith & Riddle   do
                 81 〃 〃
                6¼
                 506.25
                
              
              
                
                
                 36 〃 Fine
                5¾.
                 207.
                
              
              
                
                
                
                
                $1541.25
                
              
              
                charges
                
              
              
                
                
                  Canal toll a 7d $22.29 on 214 Bbls
                
                $22.29.
                
              
              
                
                Storage 214 Bbls
                9d 
                 26.75
                
              
              
                
                
                  Inspn 4.28 Coope & Lining Barrels 4.60.
                
                 8.88
                
              
              
                
                freight 178 Barrels
                3/6  
                103.83
                
              
              
                
                
                  Comn on 1541.25 at 2½ pCent
                
                38.57
                 
                 200.32
                
              
              
                nt proceeds flour
                
                
                
                $1340.93
                
                $1340.93
              
              
                
                  30h April 1816
                
                
                
                
                
                 
                $3128.77
              
            
            
              E.E.
              J Ligon
            
          